Citation Nr: 1735649	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-13 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to September 27, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a Board hearing in March 2015.  He received notice of the hearing.  However, he failed to report to the hearing.  Thus, the hearing request is deemed to be withdrawn. 

In September 2015, this matter was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran contends that his service-connected coronary artery disease (CAD) and post-traumatic stress disorder (PTSD) prevent him for securing or following any substantially gainful employment.  The Veteran reported that his last date of full-time employment was September 1, 1992, as a field engineer, a position he held since September 1, 1965.  See September 2013 VA Form 21-8940.  

Thus, in a September 2015 Board decision, the Board, in part, remanded the issue of entitlement to a TDIU in order to obtain a medical opinion as to the functional impairment caused solely by the Veteran's service-connected disabilities, CAD and PTSD, on the Veteran's employability, prior to September 27, 2013.  

Pursuant to the Board's September 2015 remand directive, in an October 2016 VA addendum medical opinion, the VA examiner provided a retrospective medical opinion.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the Board finds that the October 2016 VA addendum medical opinion is inadequate, for the reasons discussed below, and remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the October 2016 VA addendum medical opinion, the VA examiner opined that the Veteran's functional impairment prior to September 27, 2013 was not solely caused by his service-connected disabilities of CAD and PTSD, rather his functional impairment was aggravated by other morbidities, specifically his severe chronic obstructive pulmonary disease, which required permanent oxygen.  However, the Board notes that the VA examiner did not provide an opinion as to the functional impairment caused solely by the Veteran's service-connected disabilities of CAD and PTSD, prior to September 27, 2013.  Given such, an addendum opinion is necessary to address the level of the Veteran's functional impairment caused solely by the Veteran's service-connected disabilities, CAD and PTSD, on the Veteran's employability, prior to September 27, 2013.  

Additionally, in September 2015, the Board remanded this matter requesting that the Veteran clarify his employment history from September 1992 to September 2013, as he had indicated that he had been employed part-time during his August 2010 VA examination.  VA mailed a letter to the Veteran dated June 14, 2016, requesting such.  However, to date, the Veteran has not responded to this letter.  As this case is being remanded for other reasons, the RO should afford the Veteran another opportunity to clarify his work history, including his part-time work referenced in the August 2010 VA examination report.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he clarify his work history from September 1992, including the type and extent of any part-time work referenced in the August 2010 VA examination report and private treatment records.

2.  Then, forward the claims file to the October 2016 VA examiner or to a VA clinician of appropriate expertise, to provide an opinion as to the functional impairment caused SOLELY by the Veteran's service-connected disabilities, CAD and PTSD, on the Veteran's employability, prior to September 27, 2013.  Please make certain to advise the examiner that the Veteran's nonservice-connected disabilities should not be discussed UNLESS those disabailities cannot be separated from the Veteran's service connected CAD and PTSD.

A complete rationale for any opinion provided is requested.  If the examiner relies upon evidence within the Veteran's file, he should cite to its location, as well as cite to those sources that he relies upon to arrive at his/her conclusion/s.

3.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




